Per Curiam.

Every scire facias is a new and independent action, referring to the former proceedings, but wholly distinct from them.* This writ of error can legally remove nothing but the record in the original suit; everything else, from the issuing of the scire facias to the judgment upon it, comes before us in a manner which excludes it from our consideration ; it is coram non judice. We think that we have no jurisdiction over the record and proceedings in this second suit, and if so, no consent or admission will confer jurisdiction. You must confine yourself to the errors, if any in the first suit.
Judgment was affirmed.

 See 2 Swift's System, 172. 1 Term Rep. 268. 2 Ib.46. 6 John. Rep. 106, and Bingh, on Judgments and Executions 128, for the nature of this writ.